ICJ_047_SouthWestAfrica_LBR_ZAF_1963-09-18_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

SOUTH WEST AFRICA CASES

(ETHIOPIA v. SOUTH AFRICA;
LIBERIA v. SOUTH AFRICA)

ORDER OF 18 SEPTEMBER 1963

1963

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRES DU SUD-OUEST AFRICAIN

(ETHIOPIE c. AFRIQUE DU SUD;
LIBERIA c. AFRIQUE DU SUD)

ORDONNANCE DU 18 SEPTEMBRE 1963
This Order should be cited as follows:

‘South West Africa Cases (Ethiopia v. South Africa ;
Liberia v. South Africa),
Order of 18 September 1963: 1.C.]. Reports 1963, p. 12.”

La présente ordonnance doit étre citée comme suit:

« Affaires du Sud-Ouest africain (Ethiopie c. Afrique du Sud ;
Libéria c. Afrique du Sud),
Ordonnance du 18 septembre 1963: C. I. J. Recueil 1963, p. 12. »

 

Sales number 97 9
N° de vente:

 

 

 
12

INTERNATIONAL COURT OF JUSTICE

1963
18 September
General List: YEAR 1963

Nos. 46 &
Os. 4 47 18 September 1963

SOUTH WEST AFRICA CASES

(ETHIOPIA v. SOUTH AFRICA;
LIBERIA v. SOUTH, AFRICA)

ORDER

Present: President WINIARSKI; Vice-President ALFARO; Judges
BASDEVANT, BADAWI, MORENO QUINTANA, WELLINGTON
Koo, SPrROPOULOS, Sir Percy SPENDER, Sir Gerald Fitz-
MAURICE, KORETSKY, TANAKA, BUSTAMANTE Y RIVERO,
JESSUP, MORELLI; Registrar GARNIER-COIGNET.

The International Court of Justice,

composed as above,

after deliberation,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court,

Makes the following Order :

Having regard to the Order of 5 February 1963, fixing 30 Sep-
tember 1963 as the time-limit for the filing of the Counter-Memorial
of the Government of South Africa;

Whereas, in a letter dated 21 August 1963, received and filed in
the Registry on 29 August 1963, the Agent for the Government of
South Africa set out the reasons for which his Government con-
sidered that this time-limit was insufficient and requested its
extension to 15 May 1964;

4
13 S. W. AFRICA CASES (ORDER OF I8 IX 63)

Whereas, on 30 August 1963, a certified true copy of the afore-
mentioned letter was transmitted to the Agent for the Governments
of Ethiopia and Liberia who was asked to make known the views
of those Governments on the request;

Whereas, in a letter dated 6 September 1963, the Agent for the
Governments of Ethiopia and Liberia set out the reasons for
which those Governments opposed the granting of any extension
of time,

THE COURT,

having thus ascertained the views of the Parties,

extends to 10 January 1964 the time-limit for the filing of the
Counter-Memorial of the Government of South Africa;

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this eighteenth day of
September one thousand nine hundred and sixty-three, in four
copies, one of which will be placed in the archives of the Court, and
the others transmitted to the Government of Ethiopia, the Govern-
ment of Liberia and the Government of South Africa, respectively.

(Signed) B. WINIARSKI,
President.

(Signed) GARNIER-COIGNET,
Registrar,
